                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF TENNESSEE

                                     CHATTANOOGA DIVISION


  LEWIS STEIN, et al., Individually and on        )   Civil Action No. 1: 19-cv-00098-TRM-CHS
  Behalf of All Others Similarly Situated,        )
                                                  )   CLASS ACTION
                                Plaintiffs,       )
                                                  )   Judge Travis R. McDonough
         vs.                                      )   Magistrate Judge Christopher H. Steger
                                                  )
  U.S. XPRESS ENTERPRISES, INC., et al.,          )
                                                  )
                                Defendants.
                                                  )
                                                  )
                             STIPULATED PROTECTIVE ORDER

         Upon Joint Motion of the parties for entry of a Stipulated Protective Order pursuant to Rule

  26(c) of the Federal Rules of Civil Procedure limiting the disclosure of discovered information in

  appropriate circumstances, and good cause having been shown, it is hereby ORDERED as follows:

         1.      This Stipulated Protective Order (“Protective Order”) governs the treatment of all

  discovery in this case, whether formal or informal, documents, information, electronically stored

  information (“ESI”), testimony, tangible materials, interrogatory answers, responses to requests

  for admission, and any other discovery authorized by the Federal Rules of Civil Procedure, as well

  as any other disclosed information (collectively, “Discovery Material”) produced or designated by

  any party or non-party (each, a “Designating Party”) in the above-captioned matter (collectively

  with any appeals, the “Action”).

         2.      The purpose of this Protective Order is to provide for the prompt, efficient, and

  orderly conduct of discovery proceedings, to preserve and maintain the confidentiality of certain




  -1-
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 1 of 16 PageID #:
                                   2363
  documents and information produced or exchanged in the Action by the parties or by any non-

  parties, and to prevent the waiver of applicable evidentiary privileges and doctrines.

         3.      Any Designating Party may designate as confidential any Discovery Material that

  it believes in good faith contains: (i) trade secrets, proprietary or otherwise non-public business

  information, competitively sensitive information, sensitive personal identification or financial

  information, or other information the disclosure of which would, in the good faith judgment of the

  Designating Party, be detrimental to the conduct of that Party’s business or the business of any of that

  Party’s customers or clients (collectively, “Confidential Information”), in accordance with Rule

  26(c) of the Federal Rules of Civil Procedure. Designations of Confidential Information shall be

  on a document-by-document basis. All Discovery Material so designated is referred to in this

  Protective Order as “Confidential Discovery Material” and shall be handled in accordance with

  the terms of this Protective Order.

         4.      Confidential Discovery Material shall be designated as such by the Designating

  Party in one or more of the following ways: (a) information set forth in an answer to an

  interrogatory or response to a request for admission may be so designated by including the word

  “CONFIDENTIAL” in the answer or response (including by use of a legend, header, footer, or

  other marking); (b) information contained in any document or part thereof may be so designated

  by marking the word “CONFIDENTIAL” on the document or any copy of it delivered to the

  opposing party or its counsel, or by giving written notice to opposing counsel, describing the

  document or part thereof either specifically or by category; or (c) deposition or other testimony

  may be so designated by a statement made on the record at the conclusion of the deposition or

  testimony, or by sending written notice within thirty (30) days of receiving the final version of the

  transcript of the deposition or testimony, designating the transcript as Confidential Discovery




  -2-
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 2 of 16 PageID #:
                                   2364
  Material. Any such designation shall subject the Confidential Discovery Material to this Protective

  Order without any further act on the part of the Designating Party. For deposition testimony or

  other testimony, prior to the expiration of the 30-day period (or until a designation is made by

  counsel, if such a designation is made in a shorter period of time), all testimony shall be treated as

  Confidential Discovery Material. In the case of ESI produced in native format, the Designating

  Party shall include the word “CONFIDENTIAL” in the file name, in a metadata field of a database

  load file, on the accompanying placeholder image, or by affixing the legend “CONFIDENTIAL”

  to the media containing the Confidential Discovery Material (e.g., CD-ROM, DVD, flash drive; if

  produced on physical media).

         5.      Each Designating Party will act in good faith not to over-designate Discovery

  Material as Confidential Discovery Material. Indiscriminate designations are prohibited and

  designations shall not be made for an improper purpose (e.g., to unnecessarily encumber or slow

  the case development process or impose unnecessary expenses and burdens on the parties).

         6.      Each party to which Confidential Discovery Material is produced (the “Receiving

  Party”) shall treat such Confidential Discovery Material as strictly confidential. Confidential

  Discovery Material shall be used solely for litigating this Action (and appeal of this Action), and

  not in any other litigation or for any business or any other purpose whatsoever. Nothing in this

  Protective Order shall be interpreted to prohibit or prevent the Designating Party from using or

  discussing its own Confidential Discovery Material in any way it sees fit or to so use or discuss

  that material for any reason, and such use by the Designating Party shall not in and of itself

  constitute a waiver or limit the Receiving Party’s duties provided herein.




  -3-
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 3 of 16 PageID #:
                                   2365
         7.      The scope of this order includes all copies, excerpts, summaries, and notes that are

  prepared or derived from and that incorporate or reflect information contained in any Confidential

  Discovery Material, as well as testimony and oral conversation derived from or related to it.

         8.      Confidential Discovery Material may be disclosed or made available without

  written consent from the Designating Party only to the following persons:

                 (a)     the parties to this Action, including any Class Representatives;

                 (b)     counsel of record for the parties to this Action, including attorneys

  consulting with or advising any party in this Action, in-house attorneys, paraprofessionals,

  employees, and agents of such law firms;

                 (c)     experts or consultants retained to assist counsel for the parties, provided that

  any such experts or consultants execute an undertaking to be bound by this Protective Order in the

  form attached hereto as Appendix A (the “Undertaking”) prior to any disclosure to such expert(s)

  or consultant(s), and that a copy of such signed Undertaking is retained by counsel for the party

  making disclosure to such expert(s) or consultant(s), and further provided that any report created

  by such expert or consultant relying on or incorporating Confidential Discovery Material in whole

  or in part shall be designated as “CONFIDENTIAL” by the party responsible for its creation;

                 (d)     employees, officers, and directors of each party to the extent that such

  person(s) are assisting in the prosecution or defense of this Action;

                 (e)     any person from whom noticed testimony is taken in this litigation;

  provided, however, that if a non-party witness is to be shown Confidential Information for the first

  time at deposition, the Designating Party may require that the non-party witness first declares

  under oath and on the record that he or she has received a copy of the Stipulated Protective Order

  and agrees to be bound by its provisions;




  -4-
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 4 of 16 PageID #:
                                   2366
                  (f)     the author or recipient of the document(s), as indicated on the face of the

  document(s);

                  (g)     stenographers or court reporters who record testimony taken during

  deposition or any hearing in the Action or persons operating video recording equipment of and at

  such testimony;

                  (h)     outside vendors retained by or for the parties to assist in pretrial discovery,

  trial, and/or hearings in the Action, including, but not limited to, litigation support personnel, jury

  consultants, individuals to prepare demonstrative and audiovisual aids for use in the courtroom or

  in depositions or mock jury sessions, provided that any such vendor(s) execute the Undertaking

  prior to any disclosure to such vendor(s), and that a copy of such signed Undertaking is retained

  by counsel for the party making disclosure to such vendor(s), and further provided that any report

  or other materials created by such outside vendor(s) relying on or incorporating Confidential

  Discovery Material in whole or in part shall be designated as “CONFIDENTIAL” by the party

  responsible for its creation;

                  (i)     the Court, Court personnel, and any other person designated by the Court;

  and

                  (j)     any mediator, arbitrator, or other person engaged by the parties to the Action

  for the purpose of alternative dispute resolution.

          9.      Counsel of record shall retain throughout this Action the Undertakings executed by

  any person or entity receiving Confidential Discovery Material. If any party has good cause to

  believe that another party has improperly disclosed Confidential Discovery Material, it may move

  for an order allowing it to inspect the Undertakings before the conclusion of this Action.




  -5-
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 5 of 16 PageID #:
                                   2367
         10.     Notwithstanding the paragraphs above, Confidential Discovery Material may be

  provided to a party’s experts or consultants only to the extent necessary for such expert or

  consultant to prepare a written opinion, to prepare to testify, or to assist counsel in this Action,

  provided that such expert or consultant may not use the Confidential Discovery Material to their

  competitive advantage or for any purpose other than this Action.

         11.     In the event that any Receiving Party having possession, custody, or control of any

  Confidential Discovery Material receives a subpoena, order, or other request from a court,

  administrative or legislative body, or any other person or entity purporting to have authority to

  require the production of any Confidential Discovery Material (a “Third-Party Request”), the

  Receiving Party shall to the extent permissible by applicable law and the rules and requirements

  of any relevant governmental or regulatory authority promptly, and, in any event, within three (3)

  business days of receipt of the Third-Party Request, give written notice and a copy of the subpoena,

  order, or other request to counsel for the Designating Party. The Designating Party shall have the

  burden of objecting to the Third-Party Request or seeking other relief or protection from the Third

  Party Request. The Receiving Party receiving the Third-Party Request shall be entitled to comply

  with it except to the extent that the Designating Party is successful in obtaining an order modifying

  or quashing the Third-Party Request; provided, however, that the Receiving Party receiving the

  Third-Party Request shall await the later of ten (10) business days after notice of the request to the

  Designating Party or the disposition of any motion to quash or motion for a protective order filed

  by the Designating Party within such ten (10) business day period before producing any

  Confidential Discovery Material in response to the Third-Party Request, to the extent that doing

  so does not expose such Receiving Party to sanctions, an order of contempt or the like. Nothing




  -6-
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 6 of 16 PageID #:
                                   2368
  in this Protective Order shall require any Receiving Party to disregard or violate any order or

  direction of any governmental or regulatory authority.

         12.     The inadvertent failure to mark a document or testimony, or a portion thereof, with

  the “CONFIDENTIAL” designation in no way alters or waives the protected and confidential

  nature of the document otherwise deserving of such a designation and does not remove it from the

  scope of this Protective Order, provided that the Designating Party notifies the Receiving Party, in

  writing, within a reasonable time after becoming aware that the confidential material was not

  properly designated.    Such written notice shall identify the information or documents the

  producing party is then designating to be Confidential Discovery Material and shall promptly

  provide a replacement copy of such material with the appropriate “CONFIDENTIAL” designation

  thereupon. Such Confidential Discovery Material shall be subject to this Protective Order as if it

  had been initially so designated. Treatment of inadvertently produced confidential material in a

  manner inconsistent with this Protective Order prior to notice of such inadvertent production is not

  a breach of this Protective Order. If, prior to receiving such notice, the Receiving Party has

  disclosed the Confidential Discovery Material to persons or entities not authorized to receive it

  hereunder, it shall make all reasonable efforts to retrieve the Confidential Discovery Material or

  to otherwise assure that the recipient(s) maintain the confidentiality of the Confidential Discovery

  Material in accordance with this Order.

         13.     Pursuant to Rule 502(d) of the Federal Rules of Evidence and this Order, the

  production (whether inadvertent or not) of any document, tangible thing, information, or other

  material covered by the work product doctrine and/or the attorney-client, common interest or other

  applicable evidentiary privilege that would entitle a party to withhold documents, tangible things,

  information or other material from production shall not constitute a waiver or impairment of any




  -7-
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 7 of 16 PageID #:
                                   2369
  claim of privilege (including the attorney-client privilege, work product doctrine, common interest

  privilege, and/or any other applicable privilege) concerning any such documents, tangible things,

  information or other material or the subject matter thereof.

         14.     If an allegedly inadvertent production occurs, upon receiving notice from the

  producing party that allegedly privileged material has been produced, the Receiving Party shall

  not use or disclose the inadvertently produced information for any purpose (except as specified in

  Paragraph 15). The privileged material and any copies must be returned to the producing party as

  soon as practicable (and in no event more than five (5) business days) after receipt of such notice.

  In the case of ESI, all electronic copies and the original production media shall be destroyed or

  “wiped,” as soon as practicable after such notice. 1 The producing party shall promptly provide a

  privilege log for the documents subject of the notice.         Return of the allegedly privileged

  information in no way prejudices or impairs the returning party’s rights to challenge the privilege

  contention of the producing party or non-party before the Court; provided, however, that if the

  party producing the document or information has made a demand for the return as set forth above,

  the basis of such challenge shall not include an argument that the producing party waived privilege

  or protection by production of the material.

         15.     Any Receiving Party may challenge a producing party’s claim of privilege by so

  stating in writing to the producing party’s counsel that identifies the specific challenged documents

  and the basis for the challenge as to each document. In the event that a Receiving Party challenges

  a producing party’s privilege designation, the challenging and designating parties shall attempt to


  1
          Notwithstanding the provisions of this Paragraph, neither the parties nor their counsel shall
  be required to destroy or wipe any such information that may reside on their respective electronic
  disaster recovery systems that are overwritten in the normal course of business. However, they
  shall not retrieve the allegedly privileged material from said electronic disaster recovery systems
  after receipt of such notice.



  -8-
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 8 of 16 PageID #:
                                   2370
  resolve any challenges in good faith prior to filing a motion with the Court. During the pendency

  of such a motion, each Receiving Party, with written notice to the producing party that it is doing

  so, may retain the document or information subject of the dispute for the purpose of presenting the

  document or information to the Court under seal for a determination of the claim of privilege, and

  the Receiving Party(ies) shall not otherwise use or disclose the document or information pending

  the Court’s determination of the privilege claim. The allegedly privileged material in dispute shall

  be treated as privileged until the parties either agree or the Court issues an order to the contrary.

         16.     Any Receiving Party seeking to file, quote, or discuss Confidential Discovery

  Material in any filing relating to this Action without consent of the Designating Party(ies) shall

  comply with the applicable local rules and the Court’s Memorandum and Order Regarding Sealing

  Confidential Information [ECF No. 7]. Filing under seal shall be without prejudice to any party’s

  right to argue to the Court that such Confidential Discovery Material is not confidential and does

  not need to be preserved under seal. Nothing in this Protective Order shall affect the right of any

  party to oppose motions to seal or to seek greater protection than that provided for herein for any

  information. No Confidential Discovery Material may be filed, quoted, or discussed in any filing

  on the public docket relating to this Action (including in any appeal) without consent of the

  Designating Party(ies) or order of the Court.

         17.     In the event that the Court determines that there is an actual or threatened violation

  of this Protective Order, the parties agree that the Designating Party would not have an adequate

  remedy at law and would be entitled to specific performance, and/or injunctive relief, to enforce

  the terms of the Protective Order, in addition to any other remedy to which the Designating Party

  may be entitled at law or in equity.




  -9-
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 9 of 16 PageID #:
                                   2371
           18.   This Protective Order shall not apply at trial. To the extent that a protective order

  is necessary at trial, the parties will separately negotiate such protective order and submit it to the

  Court for approval.

           19.   This Protective Order shall not enlarge or affect the proper scope of discovery in

  this Action, nor shall this Protective Order imply that Discovery Material designated as

  “CONFIDENTIAL” under the terms of this Protective Order is properly discoverable, relevant, or

  admissible in this Action or in any other litigation. Discovery Material produced in this Action

  can be used only in conjunction with this Action (including any appeals) and not in any other

  litigation or for any business or any other purpose whatsoever. Nothing in this Protective Order

  shall be interpreted to require disclosure of materials that a party contends are protected from

  disclosure by the attorney-client privilege, the work product doctrine, or any other applicable

  privilege, immunity, or protection.

           20.   If a party objects to another party’s designation of information as

  “CONFIDENTIAL,” it shall advise the Designating Party in writing that identifies by Bates

  number the challenged documents/information and the reasons for the objection as to each

  document so identified, and the parties shall meet and confer within fourteen (14) days in a good-

  faith effort to resolve the objection. All items objected to shall continue to be treated as

  confidential pending resolution of the parties’ dispute. If the parties are unable to reach an

  agreement as to the disputed designation within 21 days, the objecting party may invoke the

  Court’s rules and procedures for raising discovery disputes. The Designating Party bears the

  burden of persuading the Court that the information is in fact confidential within the definitions

  set forth above.




  - 10 -
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 10 of 16 PageID #:
                                    2372
           21.   Each document, testimony, material, or other thing, or portion thereof designated

  as “CONFIDENTIAL,” shall retain that designation and shall remain subject to the terms of this

  Protective Order until such time as the Designating Party agrees to the contrary or the Court renders

  a decision that a particular document, testimony, material, or other thing, or portion thereof is not

  “CONFIDENTIAL” as defined under this Protective Order, and any and all proceedings or

  interlocutory appeals challenging such decision have been concluded.

           22.   Counsel for the parties shall exercise reasonable care and take appropriate measures

  with respect to the storage, custody, or use of Confidential Discovery Material to prevent

  unauthorized disclosure of Confidential Discovery Material. Confidential Discovery Material

  must be used, viewed, stored, transmitted, and maintained by a Receiving Party in a manner and

  location that reasonably ensures access is limited to persons authorized under this Protective Order.

  Confidential Discovery Material shall not be copied, reproduced, summarized, extracted, or

  abstracted, except to the extent that such copying, reproduction, summaries, extraction, or

  abstraction is reasonably necessary for the conduct of the Action. All such copies, reproductions,

  summaries, extractions, and abstractions shall be subject to the terms of this Protective Order and

  labeled in the same manner as the designated material on which they are based.

           23.   Within sixty (60) days of the conclusion of this Action (meaning final judgment

  and exhaustion of all appeals or a final settlement of all claims), all parties in receipt of

  Confidential Discovery Material shall use commercially reasonable efforts to either return such

  materials and copies thereof to the Designating Party or destroy such Confidential Discovery

  Material and certify that fact in writing to the Designating Party.         The Receiving Party’s

  commercially reasonable efforts shall not require the return or destruction of Confidential

  Discovery Material that is: (i) stored on backup storage media made in accordance with regular




  - 11 -
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 11 of 16 PageID #:
                                    2373
  data backup procedures for disaster recovery purposes; (ii) located in the email archive system or

  archived electronic files of departed employees; or (iii) subject to legal hold obligations. Backup

  storage media will not be restored for purposes of returning or certifying destruction of

  Confidential Discovery Material but such retained information shall continue to be treated in

  accordance with the Protective Order. Counsel of record shall also be permitted to keep a copy of

  Confidential Discovery Material to the extent that it is incorporated into any pleadings, motions,

  or other attorney work product. In that case, counsel of record shall continue to treat the

  Confidential Discovery Material in accordance with this Protective Order. Upon request, counsel

  of record shall certify in writing that they have complied with this Paragraph.

           24.   Following the termination of the Action, any document that may be maintained

  pursuant to ¶23 above may be used solely to the extent necessary for counsel to defend its conduct

  in the Action if such conduct is challenged in a collateral action or pending action. This Protective

  Order shall not restrict the use of documents or information obtained outside the Action or alter or

  conflict with any order entered by another court. Nothing contained in this Protective Order shall

  be construed to impose discovery obligations on a person or entity in the Action or any related

  action in which that person or entity is not a party.

           25.   Upon execution by the parties, this Protective Order shall become effective among

  such parties who have executed this agreement immediately upon such execution, whether or not

  it has yet been approved by the Court.

           26.   Nothing in this Protective Order shall be construed as prejudicing any Designating

  Party’s right to seek an agreement or Court order providing additional confidentiality or other

  protections to any Confidential Discovery Material produced in this Action. Until such agreement




  - 12 -
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 12 of 16 PageID #:
                                    2374
  or order is obtained, however, this Protective Order shall constitute the entire agreement of the

  parties and order of this Court with respect to the matters covered herein.

            27.   This Protective Order shall be binding on any future party to this Action.

            28.   Any non-party may agree to be subject to and governed by the terms of this

  Protective Order.

            29.   In entering into this Protective Order, the parties preserve all rights and objections

  they may have to the use in this Action of Confidential Discovery Material, including, but not

  limited to, the rights of any party to object to the admissibility of any materials into evidence at

  the trial of this Action.

            30.   This Court shall retain jurisdiction over all persons and entities subject to this

  Protective Order to the extent necessary to enforce any obligations arising hereunder or to impose

  sanctions for any contempt thereof.

            31.   This Protective Order may be changed only by an order of this Court, and is entered

  without prejudice to the right of any party or non-party to seek relief from, or modification of, this

  Protective Order or any provision hereof by motion to the Court on notice to the other parties

  hereto.



            SO ORDERED.


                                                 __________________________________________
                                                 CHRISTOPHER H. STEGER
                                                 UNITED STATES MAGISTRATE JUDGE




  - 13 -
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 13 of 16 PageID #:
                                    2375
  APPROVED FOR ENTRY:

    s/ CHRISTOPHER M. WOOD               s/ JESSICA P. CORLEY
   Christopher M. Wood                  Jessica P. Corley (pro hac vice)
   ROBBINS GELLER RUDMAN                Brandon R. Keel (pro hac vice)
   & DOWD LLP                           Logan R. Hobson (pro hac vice)
   414 Union Street, Suite 900          KING & SPALDING LLP
   Nashville, TN 37219                  1 180 Peachtree Street, NE Suite 1600
   Telephone: 615-244-2203              Atlanta, GA 30309
   cwood@rgrdlaw.com                    Telephone: 404-572-4600
                                        jpcorley@kslaw.com
   Willow E. Radcliffe (pro hac vice)   bkeel@kslaw.com
   Hadiya K. Deshmukh (pro hac vice)    lhobson@kslaw.com
   ROBBINS GELLER RUDMAN
   & DOWD LLP                           Lisa R. Bugni (pro hac vice)
   Post Montgomery Center               KING & SPALDING LLP
   One Montgomery Street, Suite 1800    101 Second Street, Suite 2300
   San Francisco, CA 94104              San Francisco, CA 94105
   Telephone: 415-288-4545              Telephone: 415-318-1234
   willowr@rgrdlaw.com                  lbugni@kslaw.com
   hdeshmukh@rgrdlaw.com
                                        K. Stephen Powers TN BPR # 007088
   Kevin S. Sciarani (pro hac vice)     Philip Whitaker, TN BPR 0013999
   Debashish Bakshi (pro hac vice)      BAKER DONELSON BEARMAN
   ROBBINS GELLER RUDMAN                CALDWELL & BERKOWITZ, PC
   & DOWD LLP                           633 Chestnut Street, Suite 1900
   655 West Broadway, Suite 1900        Chattanooga, TN 37450
   San Diego, CA 92101                  spowers@bakerdonelson.com
   Telephone: 619-231-1058              pwhitaker@bakerdonelson.com
   ksciarani@rgrdlaw.com
   dbakshi@rgrdlaw.com                  Counsel for U.S. Xpress Enterprises, Inc.,
                                        Eric Fuller, Eric Peterson, Jason Grear, Max
   Shannon L. Hopkins (pro hac vice)    Fuller, and Lisa Quinn Pate
   Sebastian Tornatore (pro hac vice)
   LEVI & KORSINSKI, LLP                        s/ JONATHAN ROSENBERG
   1111 Summer Street, Suite 403        Jonathan Rosenberg (pro hac vice)
   Stamford, CT 06905                   William J. Sushon (pro hac vice)
   Telephone: 203-363-7500              Redwan Saleh (pro hac vice)
   shopkins@zlk.com                     O’MELVENY & MYERS LLP
   stornatore@zlk.com                   7 Times Square
                                        New York, New York 10036
   Lead Counsel for Lead Plaintiff      Telephone: 212-326-2000
                                        jrosenberg@omm.com
   Jerry E. Martin (BPR # 20193)        wsushon@omm.com
   David Garrison (BPR # 24968)         rsaleh@omm.com
   BARRETT, JOHNSTON, MARTIN &



  - 14 -
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 14 of 16 PageID #:
                                    2376
   GARRISON, LLC                            C. Crews Townsend (BPR # 12274)
   Bank of America Plaza                    MILLER & MARTIN, PLLC
   414 Union Street, Suite 900              832 Georgia Avenue, Suite 1200
   Nashville, TN 37219                      Chattanooga, TN 37402
   Telephone: 615-244-2202                  Telephone: 423-785-8297
   jmartin@barrettjohnston.com              Crews.townsend@millermartin.com
   dgarrison@barrettjohnston.com
                                            Counsel for Merrill Lynch, Pierce, Fenner &
   Local Counsel for Plaintiffs             Smith Incorporated, Morgan Stanley & Co.
                                            LLC, J.P. Morgan Securities LLC, Wells
   BRAGAR EAGEL & SQUIRE, P.C.              Fargo Securities, LLC, Stephens Inc.; WR
   Marion C. Passmore (pro hac vice)        Securities LLC, and Stifel, Nicolaus &
   W. Scott Holleman (pro hac vice)         Company, Incorporated
   885 Third Avenue, Suite 3040
   New York, NY 10022
   Telephone: 646/860-9449
   212/214-0506 (fax)
   passmore@bespc.com
   holleman@bespc.com

   Counsel for Plaintiffs Charles Clowdis
   and Bryan K. Robbins




  - 15 -
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 15 of 16 PageID #:
                                    2377
                                                   APPENDIX A




                                    UNITED STATES DISTRICT COURT

                                    EASTERN DISTRICT OF TENNESSEE

                                        CHATTANOOGA DIVISION


  LEWIS STEIN, et al., Individually and on             )   Civil Action No. 1: 19-cv-00098-TRM-CHS
  Behalf of All Others Similarly Situated,             )
                                                       )   CLASS ACTION
                                     Plaintiffs,       )
                                                       )   Judge Travis R. McDonough
            vs.                                        )   Magistrate Judge Christopher H. Steger
                                                       )
  U.S. XPRESS ENTERPRISES, INC., et al.,               )
                                                       )
                                     Defendants.
                                                       )
                                                       )

                                               UNDERTAKING

            The undersigned hereby certifies that he/she has received a copy of the Stipulated

  Protective Order (the “Protective Order”) in the above-captioned case, that he/she has read the

  Protective Order, that he/she understands its terms and agrees to be bound by all of the provisions

  thereof, and that he/she agrees to submit to the jurisdiction of the United States District Court for

  the Eastern District of Tennessee for the enforcement thereof, even if such enforcement

  proceedings occur after termination of this Action. He/she understands that violation of the

  Protective Order may be punishable by contempt of court.


  DATED: _________________________                   ____________________________________




  Cases\4849-3497-0313.v1-8/27/20
Case 1:19-cv-00098-TRM-CHS Document 118-1 Filed 10/20/20 Page 16 of 16 PageID #:
                                    2378
